DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-23 and 28 in the reply filed on 21 April 2022 is acknowledged.
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Throughout the specification the use of “SOFC precursor laminate” and “composite SOFC precursor laminate” are used interchangeably while [0005] and [0006] define them as being different and distinct.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 line 2 recites the following limitation “by at least on selected from the group”. The examiner believes this should be “by at least one selected from the group” and to further prosecution will interpret the limitation this way.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation “wherein the flexible carrier film layer from one of the first SOFC layer laminate tape, the second SOFC layer laminate tape, and the third SOFC layer laminate tape is performed by at least one selected from the group consisting of scraping and peeling” in lines 1-3, which renders the meaning of the claim indefinite. It is unclear what consists of scraping and peeling.
In order to advance prosecution and following [0012] and [0054], the examiner is interpreting the limitation of claim 12 to be “wherein removal of the flexible carrier film layer from one of the first SOFC layer laminate tape, the second SOFC layer laminate tape, and the third SOFC layer laminate tape is performed by at least one selected from the group consisting of scraping and peeling”

Claim 16 recites the limitation “rolls of the SOFC precursor laminate into SOFC coupons” in lines 1-2 which renders the meaning of the claim indefinite. Does applicant intend this to be an intermediate step before the addition of the third SOFC layer laminate tape comprising a third SOFC layer composition attached to a flexible carrier film layer to create the composite SOFC precursor laminate? 
In order to advance prosecution, the examiner is interpreting this limitation to be “rolls of the composite SOFC precursor laminate into SOFC coupons”.

Claims 17-20 recite the limitation “the SOFC precursor laminate” and as with the specification and claim 16 above, the meets and bounds of the claim are indefinite as it is not clear is applicants intends the limitation to be the SOFC precursor laminate of the composite SOFC precursor laminate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22 and 28 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee, Jongsu, Seongyong Kim, and Changwoo Lee. "Large area electrolyte coating through surface and interface engineering in roll-to-roll slot-die coating process." Journal of Industrial and Engineering Chemistry 76 (2019): 443-449 (hereafter referred to as Lee).

Regarding claim 21, Lee discloses a method for fabricating rolls of a solid oxide fuel cell (SOFC) structure  (Lee, pp. 443-449, Figs. 1-8, Tables 1-2; appendix, sections A-B, Figs. S1-S5, Tables S1-S3), 
wherein the SOFC structure comprises a stack of N≥3 layers arranged in a particular sequence (Lee, p. 449, sections A-B), 
and the N layers comprise support and functional anode layers, and at least one electrolyte layer (Lee, p. 449, sections A-B, ASL, AFL. YSZ layer), the method comprising:
for each layer of the N layers, producing a roll of the layer of the SOFC structure (Lee, p. 449, sections A-B, Fig. 7),
selectively laminating one or more pairs of rolls of layers of the SOFC structure that are adjacent in the particular sequence to obtain respective one or more rolls of a corresponding laminated pair of layers (Lee, sections A-B)
and iteratively obtaining a roll of a laminated stack of M layers of the SOFC structure, while 3≤M≤N (Lee, section B), 
by either selectively laminating an unpaired roll of a layer of the SOFC and a roll of a laminated stack of (M−1) layers of the SOFC structure, one of the outer layers of the laminated (M−1)-layer stack being adjacent to the layer in the particular sequence (Lee, section B).
The examiner notes this claim includes optional language.

Regarding claim 22, Lee teaches a method for fabricating rolls of a solid oxide fuel cell (SOFC) structure (Lee, pp. 443-449, Figs. 1-8, Tables 1-2; appendix, sections A-B, Figs. S1-S5, Tables S1-S3), 
wherein the SOFC structure comprises a stack of N≥3 layers arranged in a particular sequence (Lee, p. 449, sections A-B), 
and the N layers comprise support and functional anode layers, and at least one electrolyte layer (Lee, p. 449, sections A-B, ASL, AFL. YSZ layer), the method comprising:
forming k≥2 rolls, at least one of which being a multilayer stack of deposited layers (Lee, section B), 
wherein the forming of the K rolls is performed by selectively depositing, for each jth roll, Mj layers on a jth substrate in accordance with the particular sequence to form the jth roll of an Mj-layer stack, where 1≤j≤K, Mj≥2 for at least one j, and M1+ . . . +MK=N (Lee, sections A-B)
and iteratively obtaining a roll of a laminated stack of M layers of the SOFC structure, while 3≤M≤N (Lee, section B), 
by either selectively laminating a roll of a single layer of the SOFC and a roll of a laminated stack of (M−1) layers of the SOFC structure, one of the outer layers of the laminated (M−1)-layer stack being adjacent to the layer in the particular sequence (Lee, sections A-B).

	Regarding claim 28, Lee discloses a method of making a solid oxide fuel cell (SOFC) (Lee, pp. 443-449, Figs. 1-8, Tables 1-2; appendix, sections A-B, Figs. S1-S5, Tables S1-S3), comprising the steps of:
providing a first SOFC layer laminate tape comprising a first SOFC layer composition attached to a flexible carrier film layer (Lee, p. 449, section A),
providing a second SOFC laminate tape comprising a second SOFC layer composition attached to a flexible carrier film layer (Lee, p. 449, section A),
assembling the first SOFC layer laminate tape and the second SOFC layer laminate tape on rolls positioned along a roll-to-roll assembly line (Lee, p. 443, Fig. 3, Section B),
continuously positioning adjacent to one another and moving the first SOFC layer laminate tape, and the second SOFC layer laminate tape, with the respective flexible carrier film layers facing outward, to create a SOFC precursor laminate having a first thickness (Lee, section B),
passing the SOFC precursor laminate through a calender to reduce the thickness of the SOFC precursor laminate to a second thickness less than the first thickness (Lee, section B),
continuously removing one of the respective tape layers from the SOFC precursor laminate, the other of the tape layers of the SOFC precursor laminate remaining (Lee, section B),.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11, 13-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Lee (see above for full reference) in view of Takahashi JP2016149314A (machine English translation provided).

Regarding claim 1, Lee teaches a method of making a solid oxide fuel cell (SOFC) (Lee, pp. 443-449, Figs. 1-8, Tables 1-2; appendix, sections A-B, Figs. S1-S5, Tables S1-S3), comprising the steps of: 
providing a first SOFC layer laminate tape comprising a first SOFC layer composition attached to a flexible carrier film layer (Lee, p. 449, Figs. 7, section A), the examiner notes that a roll-to-roll assembly line as that taught in Lee inherently comprises a flexible carrier film layer, see MPEP § 2112.02,
providing a second SOFC laminate tape comprising a second SOFC layer composition attached to a flexible carrier film layer (Lee, p. 449, section A),
providing a third SOFC layer laminate tape comprising a third SOFC layer composition attached to a flexible carrier film layer (Lee, p. 449, section A),
assembling the first SOFC layer laminate tape, the second SOFC layer laminate tape, and the third SOFC layer laminate tape on rolls positioned along a roll-to-roll assembly line (Lee, p. 443, Fig. 3, Section B),
continuously positioning adjacent to one another and moving the SOFC layer laminate tapes, with the respective flexible carrier film layers facing outward, to create a SOFC precursor laminate having a first thickness (Lee, section B),
passing the SOFC laminate through a calender to reduce the thickness of the SOFC precursor laminate to a second thickness less than the first thickness (Lee, section B),
continuously removing one of the respective tape layers from the SOFC laminate, the other of the tape layers of the SOFC precursor laminate remaining, (Lee, section B)
Lee does not explicitly disclose wherein continuously moving and positioning adjacent to one another the SOFC precursor laminate and the third SOFC layer laminate tape, with the respective tape layers facing outward, to create a composite SOFC precursor laminate comprising the SOFC precursor laminate and the third SOFC layer laminate tape, the composite SOFC precursor laminate having a first thickness and calendering the composite SOFC precursor laminate to reduce the first thickness to a second thickness less that the first thickness.
Takahashi discloses a method of making a SOFC by a roll forming method comprising multiple layer green tapes (Takahashi, pp. 1-17, Figs. 1-3, Table 1). Takahashi further teaches wherein positioning adjacent to one another the first SOFC layer and the second SOFC layer to create a SOFC precursor laminate having a first thickness (Takahashi, p. 13 lines 2-3, Fig. 2B, layer 10G and layer 20G) and the third SOFC layer laminate tape (Takahashi, p. 13 lines 2-3, Fig. 2B, layer 30G), to create a composite SOFC precursor laminate comprising the SOFC precursor laminate and the third SOFC layer laminate tape (Takahashi, p. 13 lines 2-3, Fig. 2B, layers 10G, 20G, 30G), the composite SOFC precursor laminate having a first thickness and calendering the composite SOFC precursor laminate (Takahashi, p. 13 line 3) allowing for stable formation of the composite SOFC precursor laminate (Takahashi, p. 10 lines 11-31). It is the examiner’s position that as Takahashi teaches positioning and moving the layers in an unbroken fashion that the positioning and moving is performed in a continuous manner or continuously.
Therefore it would have been obvious to one of ordinary skill in the art to modify the method of making a SOFC of Lee wherein continuously positioning adjacent to one another and moving the first SOFC layer laminate tape, and the second SOFC layer laminate tape, with the respective flexible carrier film layers facing outward, to create a SOFC precursor laminate having a first thickness, passing the SOFC precursor laminate through a calender to reduce the thickness of the SOFC precursor laminate to a second thickness less than the first thickness, continuously removing one of the respective tape layers from the SOFC precursor laminate, the other of the tape layers of the SOFC precursor laminate remaining, continuously moving and positioning adjacent to one another the SOFC precursor laminate and the third SOFC layer laminate tape, with the respective tape layers facing outward, to create a composite SOFC precursor laminate comprising the SOFC precursor laminate and the third SOFC layer laminate tape, the composite SOFC precursor laminate having a first thickness and calendering the composite SOFC precursor laminate to reduce the first thickness to a second thickness less that the first thickness allowing for stable formation of the composite SOFC precursor laminate.

	Regarding claim 2, modified Lee further teaches wherein the first SOFC layer composition, the second SOFC layer composition, and the third SOFC layer composition comprise, interchangeably, an anode support layer composition (Lee, p 499, section A, Fig. 8a, anode support layer (ASL)), 
an anode functional layer composition (Lee, p 499, section A, Fig. 8a, anode functional layer (AFL)), 
and an electrolyte layer composition (Lee, p 499, section A, Fig. 8a, YSZ electrolyte).

Regarding claim 3, modified Lee also discloses wherein providing the first SOFC layer laminate tape comprises providing an anode support layer laminate tape comprising an anode support layer attached to a flexible support tape layer (Lee, sections A-B, ASL)
providing the second SOFC layer laminate tape comprises providing an anode functional layer laminate tape comprising an anode functional layer attached to a flexible anode tape layer (Lee, sections A-B, AFL), 
providing the third SOFC layer laminate tape comprises providing an electrolyte layer laminate tape comprising an electrolyte layer attached to a flexible electrolyte tape layer (Lee, section B, YSZ electrolyte),
assembling the anode support layer laminate tape, the anode functional layer laminate tape on rolls positioned along a roll-to-roll assembly line (Lee, sections A-B, Fig. 3, ASL and AFL),
continuously positioning adjacent to one another and moving the anode functional layer laminate tape, and the support layer laminate tape, with the respective tape layers facing outward, to create an anode precursor laminate having a first thickness (Lee, sections A-B, ASL and AFL),
passing the anode precursor laminate through a calender to reduce the thickness of the anode precursor laminate to a second thickness less than the first thickness (Lee, Section B),
continuously removing one of the respective tape layers from the anode precursor laminate, the other of the tape layers of the anode precursor laminate remaining; continuously removing one of the respective tape layers from the anode precursor laminate, the other of the tape layers of the anode precursor laminate remaining (Lee, section B),
Lee doesn’t explicitly teach wherein assembling the electrolyte layer laminate tape on rolls positioned along a roll-to-roll assembly line, continuously moving and positioning adjacent to one another the anode precursor laminate, and the electrolyte layer laminate tape with the respective tape layers facing outward, to create a composite fuel cell precursor laminate comprising the support layer, the anode layer, and the electrolyte layer, the composite fuel cell precursor layer having a first thickness and calendering the composite fuel cell precursor laminate.
Takahashi discloses a method of making a SOFC by a roll forming method comprising multiple layer green tapes (Takahashi, pp. 1-17, Figs. 1-3, Table 1). Takahashi further teaches wherein assembling the electrolyte layer laminate tape on rolls positioned along a roll-to-roll assembly line (Takahashi, p. 13 lines 2-3, Fig. 2B, layer 30G), continuously moving and positioning adjacent to one another the anode precursor laminate, and the electrolyte layer laminate tape with the respective tape layers facing outward, to create a composite fuel cell precursor laminate comprising the support layer, the anode layer, and the electrolyte layer, the composite fuel cell precursor layer having a first thickness and calendering the composite fuel cell precursor laminate to reduce the first thickness to a second thickness less that the first thickness (Takahashi, p. 13 line 3) allowing for stable formation of the composite SOFC precursor laminate (Takahashi, p. 10 lines 11-31). The Examiner notes that modified Lee, as discussed in claim 1 above, teaches continuously positioning adjacent to one another and moving the anode functional layer laminate tape, and the support layer laminate tape, with the respective tape layers facing outward, to create an anode precursor laminate having a first thickness, passing the anode precursor laminate through a calender to reduce the thickness of the anode precursor laminate to a second thickness less than the first thickness, and while Takahashi does not explicitly disclose these limitations for the assembling the electrolyte layer laminate tape, it would be obvious to one of ordinary skill in the art to combine these teachings in the method of modified Lee wherein assembling the electrolyte layer laminate tape on rolls positioned along a roll-to-roll assembly line, continuously moving and positioning adjacent to one another the anode precursor laminate, and the electrolyte layer laminate tape with the respective tape layers facing outward, to create a composite fuel cell precursor laminate comprising the support layer, the anode layer, and the electrolyte layer, the composite fuel cell precursor layer having a first thickness and calendering the composite fuel cell precursor laminate allowing for stable formation of the composite SOFC precursor laminate.

Regarding claim 4, Lee additionally teaches the step of removing the flexible carrier film from the SOFC precursor laminate (Lee, section B) and while modified Lee does not explicitly teach the step of removing the flexible carrier film from the composite SOFC precursor laminate, one of ordinary skill in the art would find it obvious to include this step as it is a duplication of a previous step, allowing for further processing and use of the product as selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04.

Regarding claim 5, Lee discloses the method further comprising the step of applying a cathode layer to the composite SOFC precursor laminate to form a solid oxide fuel cell assembly (Lee, p. 449, Fig. 8b, cathode).

Regarding claim 6, modified Lee teaches all of the limitations of claim 5 as set forth above. Lee also discloses the method further comprising the step of constructing a solid oxide fuel cell with the solid oxide fuel cell assembly (Lee, abstract, pp. 443 and 449).

Regarding claim 7, modified Lee discloses all of the limitations of claim 4 as set forth above. Lee teaches wherein the method further comprising the step of sintering the composite SOFC precursor laminate (Lee, section B).

Regarding claim 8, modified Lee teaches all of the limitations of claim 3 as set forth above. Lee further discloses wherein the step of providing an anode support layer laminate tape comprises the step of providing an anode support layer slurry (Lee, section A, ASL slurry), 
depositing the anode support layer slurry on a flexible support tape (Lee, section A, ASL tape)
and drying the anode support layer slurry to form the anode support layer precursor tape (Lee, section A, slurry aged),
and the step of providing an anode functional layer laminate tape comprises the steps of providing an anode functional layer slurry (Lee, section A, AFL slurry),
depositing the anode functional layer slurry on a flexible anode tape (Lee, section A, AFL tape), 
and drying the anode functional layer slurry to form the anode functional layer precursor tape (Lee, section A, slurry aged),
and the step of providing an electrolyte layer laminate tape comprises the steps of providing an electrolyte layer slurry (Lee, p. 445, YSZ ink),
depositing the electrolyte layer slurry onto a flexible electrolyte tape (Lee, p. 445, Fig. 8a, YSZ layer),
and drying the electrolyte layer slurry to form the electrolyte layer precursor tape (Lee, p. 445).

Regarding claim 9, Lee additionally discloses wherein at least one of the first, second and third SOFC layer compositions are deposited onto the flexible carrier film by slot die coating (Lee, pp. 443 and 449).

Regarding claims 10 and 11, Lee also teaches wherein at least one of the first, second and third SOFC layer compositions comprises a binder (Lee, section A) wherein the binder is polyvinyl butaryl (PVB) (Lee, section A, PVB-79).

Regarding claim 13, Lee teaches wherein the roll-to-roll assembly line has a line speed of 1 m/min (Lee, p. 445) which falls within the claimed range of 0.1 to 20 m/min 

Regarding claim 14, Lett further discloses wherein the method is performed at temperature of 75°C (Lee, section B) which is within the claimed range of 0 to 250° C.

Regarding claim 15, Lee also teaches wherein after each lamination step the laminated layers are calendered to reduce the thickness by 1% (Lee, section B) which lies within the claimed range of 0.1-40%.

Regarding claim 16, Lee discloses the method further comprising cutting the rolls of the composite SOFC precursor laminate into SOFC coupons (Lee, p. 449), the examiner is interpreting the limitation “coupon” to be the desired size or shape required by the intended application of the product being made,
and sintering the SOFC coupons for a predetermined sintering-time interval over a predetermined sintering-temperature range (Lee, section B).

Regarding claims 17-20, Lee teaches a pore former is used in the production of the composite SOFC precursor laminate (Lee, section A) but is not particularly concerned with the porosity.
Takahashi however teaches wherein the composite SOFC precursor laminate has of porosity from 10 to 50% and preferably 20 to 40% (Takahashi, p. 13 lines 18-19), which fall within the claimed ranges of 1 to 50%, 1 to 40%, 1 to 30% and 1 to 20%, improving the mechanical strength and operation of the SOFC (Takahashi, p. 13 lines 20-22). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee wherein the composite SOFC precursor laminate has of porosity 1 to 50%, 1 to 40%, 1 to 30% of 1 to 20%.

Regarding claim 23, Lee teaches all of the limitations of claim 22 as set forth above.  Lee further discloses wherein the operation of selectively laminating layers and stacks of layers (Lee, section B) and while Lee does not explicitly disclose wherein the selection is performed based on the laminability of the layers or stacks of layers, it would be obvious to one of ordinary skill in the art to select them based on the laminability of the layers or stacks of layers owing to the fact that if they have poor laminability with each other undesirable defects such as cracking, peeling, delamination would occur which would negatively affect the mechanical strength and operability of the SOFC.
It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee wherein the operation of selectively laminating a roll of a single layer with another roll of a single layer is performed based on laminability of the layers, the operation of selectively laminating a roll of a single layer with another roll of a layer stack is performed based on laminability of the layer and layer stack, and the operation of selectively laminating a roll of a layer stack with another roll of another layer stack is performed based on laminability of the layer stacks in order to maintain a structurally sound and operable SOFC.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Lee (see above for full reference) in view of Takahashi JP2016149314A as applied to claim 1 above and in further view of Torres-Caceres, Jonathan. "Manufacturing Of Single Solid Oxide Fuel Cells." (2013) (hereafter referred to as T-C).

Regarding claim 12, modified Lee teaches all of the limitations of claim 1 as set forth above. Lee further discloses the removal of the flexible carrier film layer from one of the first SOFC layer laminate tape, the second SOFC layer laminate tape, and the third SOFC layer laminate tape (Lee, section B) though they are not particularly concerned with disclosing a well-known art effective method of removal.
	T-C discloses methods of making a SOFC comprising multiple layer green tapes (T-C, Chs. 2-3, Figs. 5-42, Table 3-11) including slot-die coating (T-C, section 2.2.3.2) dip coating (T-C, section 2.1.3.2), tape casting (T-C, section 2.2.3.1), and screen printing (T-C, section 2.2.3) employing a roll-to-roll assembly line (T-C, Fig. 16). T-C also teaches peeling as an effective method for removal of the flexible carrier film layer from laminate tape ((T-C, Fig. 16) in order to further process the SOFC.
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of T-C in the modified method of Lee wherein removal of the flexible carrier film layer from one of the first SOFC layer laminate tape, the second SOFC layer laminate tape, and the third SOFC layer laminate tape is performed by at least one selected from the group consisting of scraping and peeling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei, Max, et al. A total cost of ownership model for low temperature PEM fuel cells in combined heat and power and backup power applications. No. LBNL-6772E. Lawrence Berkeley National Lab.(LBNL), Berkeley, CA (United States), 2014 (discloses roll-to-roll used for fuel cells)
Roll to Roll (R2R) Processing Technology Assessment, 13 Feb. 2015, retrieved from https://energy.gov (discloses roll-to-roll methods for SOFC)
Seong, Jinwoo, et al. "Practical design guidelines for the development of high-precision roll-to-roll slot-die coating equipment and the process." IEEE Transactions on Components, Packaging and Manufacturing Technology 6.11 (2016): 1677-1686 (teaches various limitations of roll-to-roll methods)
Prugh US20090169950A1 (discloses similar and parallel methods of manufacture).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728